12 Cal. App. 2d 290 (1936)
A. H. BECK, Appellant,
v.
ROY ARNOLD, Respondent.
Civ. No. 10521. 
California Court of Appeals. Second Appellate District, Division One.  
March 6, 1936.
 C. V. Eberhard, Thomas Higgins, Jr., and J. M. Clements for Appellant.
 Hugh B. Rotchford for Respondent.
 York, J.
 This matter comes before this court on a motion to dismiss appeal or affirm the judgment of the trial court, on the grounds that the appeal is taken for delay, and that the questions presented, upon which the decision of the cause here depends, are so unsubstantial as not to require further extended argument.
 The record in this case is somewhat different from any of the cases cited, as it comes before us upon a bill of exceptions and the judgment roll, no attempt being made to inform us just what evidence was introduced before the jury at the time of the trial. [1] The only question involved, as stated in appellant's brief, is as follows: "Is it prejudicial error for defendant's counsel to ask prospective jurors on their Voir *291 Dire examinations questions tending to prejudice their minds against plaintiff?"
 It is impossible for this court upon the record before it to determine whether or not the asking of the questions objected to would constitute prejudicial error. It is true that the appellant's brief states that there was a sharp conflict in the evidence introduced before the jury, but there is nothing in the record to justify any such statement, as the evidence which was introduced is not shown in the record before us. We cannot tell but that the evidence, referred to in general terms as having been introduced, was conclusive in favor of the respondent.
 This being true, the motion to dismiss is granted, and the appeal is dismissed on the authority of rule V, section 3, of the Rules for the Supreme Court and the District Courts of Appeal.
 Houser, P. J., and Doran, J., concurred.